LMcCLENDON, J.,
dissents.
I respectfully dissent from the majority opinion.
I do not believe that the state Civil Service Commission was arbitrary and capricious in finding legal cause for disciplinary action. It is my opinion that falsification of an expense report includes an intentional failure to correct a report which is known to be false, due to a sub: sequent occurrence, such as a refund. Evidence clearly existed in the record to support a finding that Lasserre acted dishonestly in failing to reimburse the refund. Specifically, a co-worker testified that Lasserre said to her, “I think I can get this one over on them.” Obviously, this testimony, which establishes intent, was found to be credible. Therefore, the decision of the Commission finding legal cause should not have been disturbed.
However, I do believe the disciplinary action taken was too severe and was not commensurate with the offense.
Therefore, I respectfully dissent.